Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The following is a Non-Final office action on the merits in response to the communication received on 2/26/2021. 

Claim status:
Claims amended: 2 and 9.
Claims [previously] canceled: 1 and 7-8.
Pending claims: 2-6 and 9-23.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-6 and 9-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.
  
  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 2-6 and 9-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to methods/system, which are a statutory category of invention.
Claim 2 (exemplary) recites a series of steps for requesting transferring of funds from an account using identification information of a particular computer device.
[Step-2A] The claim 2 is then analyzed to determine whether it is directed to a judicial exception: 
Prong One
The claim 2 recites the limitations of 
receiving identification information and authentication data; 
performing a verification of the identification information;
identifying an account associated with the  identification information based, at least in part, on the verification of  the identification information; 
receiving, …., limiting data which limits use of the authentication data to a particular mode,…limited to a particular …that received the authentication data; and 
enabling a transfer of funds from the account to an online merchant without requesting authentication information when the transfer of funds is requested.

for requesting transferring funds from an account using identification information of a particular computer device.  
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting a processor, a memory, and a network-based payment computer, nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a processor, a memory, and a network-based computer to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including claims 9 and 15.  Furthermore, the dependent claims 3-6, 10-14 and 16-23 do not resolve the issues raised in the independent claims. Claims 3-6, 10-14 and 16-23 are directed towards using digital signature verification and a particular computer device. Accordingly, claims 2-6, 9-23 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	
Claims 2-6, 9-23 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Guthrie et al (US 2002/0052841 A1) in view of Freeland et al (US 2012/0271762 A1). 

Claim 1 (Canceled)  
Ref claim 2, Guthrie discloses a system, comprising: at least one processor; and a memory storing instructions that, when executed by the at least one processor, perform a set of operations (para [0017], fig. 1; via computer network-transactor site 30/client computer 66/bank 60/ACH 72/FI Bank A 80), comprising: 
receiving, at a network-based electronic payment system, identification information and authentication data (para [0020]; via transactor site 30 is a web site/web server 32/application server 34 receives requests submitted by users over computer network 40 …executes the functionality required for facilitating payments between users …includes authenticating users …API 102/payment engine 106/risk management engine 104[see 
identifying an account associated with the identification information based, at least in part, on the verification of the identification information (para [0038], fig. 3; via the user provides identifying information …related to financial accounts such as a credit card or checking account at Bank A80).
Guthrie does not explicitly disclose the step of enabling a transfer of funds from the account to an online merchant without requesting authentication information when the transfer of funds is requested using the particular computing device; receiving, at the network-based electronic payment system, limiting data which limits use of the authentication data to a particular mode, wherein the particular mode is limited to a particular computing device that received the authentication data a particular computing device that received the authentication data.
However, Freeland being in the same field of invention discloses the step of enabling a transfer of funds from the account to an online merchant without requesting authentication information when the transfer of funds is requested using the particular computing device; receiving, at the network-based electronic payment system, limiting data which limits use of the authentication data to a particular mode, wherein the particular mode is limited to a particular computing device that received the authentication data (para [0021-25], fig. 1; via a system 100.a client telephone enabled devices 110/user display 115 [e.g. a touch pad etc.]…the fund transfer module 127 enables the transfer of funds from a financial account associated with parties… [0030]; via client device 150/using a web-browser connecting F/system 120[online mode/Internet] …[0032-33], 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the features mentioned by Guthrie to include the disclosures as taught by Freeland to facilitate authentication  with PIN online mode for fund transfer.
Ref claim 3, Guthrie discloses the system of claim 2, wherein identifying the account associated with the identification information comprises identifying a cross-reference in an accounts database between the account and the identification information (para [0020]; via transactor site 30 …Database server 36 …user account data base 120).  
Ref claims 4-5, Guthrie discloses the system of claim 2, wherein the authentication data comprises  encrypted information that includes a digital signature associated with the identification information, wherein performing the verification comprises verifying the 2U.S. Patent Application Serial No. 15/590,842Preliminary Amendment dated July 5, 2017 digital signature (para [0051-53]; via a pre-paid debit account enrollment package/Transactor site 30 prompts the user for a PIN to identify/payment engine 106 a variety of payment protocols).  
Ref claims 6, Guthrie discloses the system of claim 2, wherein the set of operations further comprises: providing a response to the transmission indicating that the 
Claims 7-8 (Canceled)
Claim 9 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

Ref claim 10, Guthrie discloses, the method of claim 9, wherein the biometric data comprises fingerprint data 
Ref claim 11, Guthrie discloses the method of claim 9, further comprising displaying, at the requesting device, a visual indication corresponding to the status of the transfer of value (para [0035]; via client computer 66 having a browser 62…a display [visual indication]…the system working with browser, any suitable device or application for receiving, displaying and transmitting data [transfer value]). 
Claim 12 is rejected as per the reasons set forth in claims 4-5.
Claims 13-14 are rejected as per the reasons set forth in claim 3.
Claim 15 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

Claim 16 is rejected as per the reasons set forth in claim 3.
Claims 17-18 is rejected as per the reasons set forth in claims 4-5.
Claims 19-21 are rejected as per the reasons set forth in claims 6-8 respectively. 
Ref claims 22-23, Guthrie discloses inview of Freeland the system of claim 2, However, Freeland specifically discloses the step for receiving, at the network- based payment system, a second input that disassociates the authentication data with the particular computing device, and further comprising instructions for associating a newly5U.S. Patent Application Serial No. 15/590,842 Amendment dated December 16, 2019Reply to Office Action of September 17, 2019 received authentication mechanism with the particular computing device (para .

Response to arguments

Applicant's arguments filed on 2/16/2021 have been fully considered and they are moot in view of new grounds of rejections.
Applicant's arguments filed with respect to the 35 USC 101 rejection of the previous action have been fully considered but they are not persuasive.  

Response:

 Claims 2-6 and 9-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The rejection of the previous action was a direct result of the Supreme Court’s decision in Alice Corp. Pty. Ltd v. CLS Bank I’ntl. 573 U.S. ___ (2014).  Under Alice. The 35 U.S.C. 101 rejection as analyzed by Examiner is consistent with the Mayo framework.
What Applicant describes here is how any generic computer process data without stating how or if this transformation is intended to in, some way improves the function of the computer itself.
Examiner notes that the computer processor limitations and the claim as a whole do not add significantly more than the abstract idea itself, because the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. A generic recitation of a device performing its generic computer functions does not make the claims less abstract. 
The Court gave examples, which included an improvement to another technology or technical field; improvement to the function of the computer itself; or some other meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment. Such as in Diamond v. Diehr, the claims were found statutory in which the Arrhenius equation is used to improve a process of controlling the operation of a mold in curing rubber parts.
A generic recitation of a computer processor performing its generic computer functions does not make the claims less abstract. Examiner notes that the instant claims provide a generically computer-implemented solution to a business-related or economic problem. The focus of the claimed invention in the present is not on an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality nor an inventive solution to any computer specific problem. Also, limiting the use of an abstract idea “‘to a particular technological environment’ does not confer patent eligibility as this cannot be considered an improvement to computer or technology and so cannot be “significantly more.” 
Applicant’s citation of DDR is non-persuasive because the claims at issue in DDR are readily distinguishable over the instant claims. In the case of DDR Holdings "E-Commerce Outsourcing System/Generating a Composite Web Page", the claims were 
In contrast, the instant claims provide a generically computer-implemented solution to a business-related or economic problem and are thus incomparable to the claims at issue in DDR Holdings. The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality nor an inventive solution to any computer specific problem.
For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action is maintained. 


Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Liebermann (US 2013/0006850 A1) discloses FAST CASH Transaction [FCT]
Kolling et al (US 5,920,847) discloses Electronic Bill Pay System.
Mascavage (US 2004/0139008 A1) discloses System for Transactions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, E-mail: Hatem.Ali@uspto.gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

          

      /HATEM M ALI/
Examiner, Art Unit 3691


/HANI M KAZIMI/Primary Examiner, Art Unit 3691